DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,248,864.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only discernable difference appears to reside in claim 1, i.e., instant claims 2-19 are identical to patent claims 2-19.
As to the difference, where instant claim 1 recites “an upper frame including a barrel and a bolt and configured to separate from the lower frame” (emphasis added) in lines 3-4, patent claim 1 recites “an upper frame including a barrel and a bolt and configured for movement away from the lower frame” (emphasis added) in lines 3-4.  Notably, each claim 4 recites “ wherein the upper and lower frames are movable between an open position in which the upper and lower frame are angularly separated from each other” (emphasis added) in lines 1-3 and 1-4, respectively.  Regardless, the upper frame being configured to separate from the lower frame is adequately covered by the patent by the upper frame being configured for movement away from the lower frame therein.  That is, no patentable distinction is evident between being configured to separate and being configured to move away from.  A reader of the patent would understand this language to mean that disclosed and claimed, i.e., angular separation, as shown in Fig. 3.
Alternatively, presuming Applicant intends the change of language to mean disassembly of the firearm instead, upper frames are well-known in the art to be configured to separate from lower frames.  The M-16 and AR-15 are perfect examples of this, with an upper receiver attached to a lower receiver via forward and rearward pins.  Removing the pins is relatively simple and results in separated upper and lower receivers, which can then have maintenance and/or cleaning performed thereon independently of the other.  Evidence provided upon request.  Thus, were Applicant’s intention disassembly, such would have been obvious to one of ordinary skill in the art at the time of invention, since it was well-known in the art to configure an upper frame to separate from a lower frame for independent maintenance and/or cleaning purposes.
Evidence to the contrary is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Oct-22